Citation Nr: 0934607	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for prostate cancer, during the period beginning February 27, 
2009, and to a disability rating in excess of 10 percent for 
the disability during the period prior to that date, to 
include restoration of a 100 percent rating.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When this case was previously before the Board in October 
2008, it was remanded for additional evidentiary development.  
It has since been returned to the Board for further appellate 
action.  While this case was in remand status, the Veteran's 
disability evaluation was increased to 30 percent, effective 
February 27, 2009.  This action did not satisfy the Veteran's 
appeal.


FINDINGS OF FACT

1.  By rating decision dated in September 2006, the 
disability rating for the Veteran's prostate cancer was 
reduced to 10 percent, effective December 1, 2006; by rating 
decision dated in June 2009, the disability rating was 
increased to 30 percent, effective February 27, 2009.

2.  The evidence of record at the time of the reduction 
showed that the Veteran's prostate cancer was not active, 
that it had been more than 6 months since the implanted seeds 
had been radioactive, and that the residuals of the cancer 
were manifested primarily by voiding dysfunction.

3.  The Veteran was properly informed of the proposal to 
reduce the rating and given 60 days in which to submit 
evidence or argument before the rating was reduced.

4.  Throughout the period from December 1, 2006, to the 
present, the Veteran's residuals of prostate cancer have been 
manifested by obstructed voiding requiring the use of 
catheterization.





CONCLUSIONS OF LAW

1.  The 100 percent disability rating for prostate cancer, 
status-post brachytherapy, was properly reduced effective 
December 1, 2006, and the criteria for a 30 percent rating 
for percent for residuals of prostate cancer during the 
period of this claim prior to February 27, 2009, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 
4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of prostate cancer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 
4.115b, Diagnostic Codes 7527 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

This appeal does not stem from a rating decision denying the 
Veteran's claim.  Instead, this appeal involves a rating 
decision reducing the rating for the Veteran's prostate 
cancer.  The VCAA is not applicable to this issue.  Other 
regulatory provisions are applicable, and they will be 
discussed below.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Prostate cancer is rated under 38 C.F.R. § 4.115a, Diagnostic 
Code 7528, which provides for a 100 percent rating for 
malignant neoplasms of the genitourinary system.  Following 
the cessation of surgical, X-ray, antineo-plastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of 6 months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115a Diagnostic Code 
7528.  

Currently, the Veteran's service connected prostate 
disability is rated under 38 C.F.R. § 4.115a, Diagnostic Code 
7527.  Pursuant to Diagnostic Code 7527, residuals of 
prostate gland injuries, infections, and hypertrophy are 
evaluated as, among other symptoms, voiding dysfunction, 
including "frequency."  Daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night warrants a 20 percent rating.  Urinary frequency 
characterized by daytime voiding interval less than one hour, 
or awakening to void five or more times per night warrants a 
40 percent rating.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, obstructed voiding, marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with post void residuals greater 
than 150 cc, uroflometry, recurrent urinary tract infections 
secondary to obstruction, or stricture disease requiring 
period dilation warrants a 10 percent rating.  A 30 percent 
disability evaluation is assigned for urinary retention 
requiring intermittent or continuous catheterization.  38 
C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
two times per day, is evaluated as 20 percent disabling.  
Voiding dysfunction requiring the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling.  Lastly, voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than four 
times per day is evaluated as 60 percent disabling.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (five years 
or more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating. 38 
C.F.R. § 3.344(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran was granted service connection for prostate 
cancer in a March 2005 rating decision.  The disability was 
assigned a 100 percent rating, effective September 21, 2004.  
The rating was reduced to 10 percent in a September 2006 
rating decision, effective December 1, 2006, on the basis 
that medical evidence showed no active cancer and cessation 
of cancer therapy.  A 10 percent rating was assigned for 
residual voiding and retention difficulties.  The Veteran 
appealed this reduction from 100 percent to 10 percent, 
contending that the residuals symptoms of his prostate cancer 
are more severe than reflected by the 10 percent rating.

In the case at hand, a 100 percent rating for prostate cancer 
was in effect from September 21, 2004, to December 1, 2006.  
Since that period is less than 5 years, the provisions of 38 
C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability ratings do not apply.

The record reflects that, in accordance with the provisions 
of Diagnostic Code 7528, the Veteran was afforded a VA 
examination in May 2006.  It was noted that the Veteran 
underwent seed implantation in November 2004, and that the 
seeds were no longer radioactive after one year.  The Veteran 
reported that he had not had any surgery since his 
brachytherapy.  Moreover, the Veteran's PSA level was normal.  

In a June 2006 rating decision, the RO proposed to reduce the 
evaluation for the Veteran's prostate cancer residuals to 10 
percent; the Veteran was informed of the proposal by letter 
dated June 2006, and was afforded 60 days in which to submit 
additional evidence.  The RO received statements from the 
Veteran and from his private urologist regarding his prostate 
cancer complications, and by rating decision dated in 
September 2006, the evaluation was reduced to 10 percent, 
effective December 1, 2006.  The evidence then of record 
established that the prostate cancer was no longer active and 
that more than 6 months had passed since the implanted seeds 
had been radioactive.  In addition, as discussed above, the 
Veteran was provided the mandatory VA examination.  In sum, 
the evidence of record at the time or the decision reducing 
the rating established that the disability no longer 
warranted a 100 percent rating.  

The Board has determined that the procedural requirements of 
38 C.F.R. § 3.105(e) also were met with respect to the 
reduction in the evaluation for the Veteran's prostate 
cancer.  He was provided with appropriate notice regarding 
the change in the disability rating assigned for his prostate 
cancer and was given 60 days to submit additional evidence.  
Moreover, the effective date of the reduction, December 1, 
2006, complies with the requirement that reductions be 
effective the last day of the month in which a 60-day period 
from the date of notice of the final rating action expires.  
See 38 C.F.R. § 3.105(e).  

As for the disability evaluation beginning December 1, 2006, 
the Board has determined that the Veteran is entitled to a 30 
percent disability rating for voiding dysfunction.  As noted 
above, Diagnostic Code 7528 provides that, if there has been 
no local reoccurrence or metastasis, the residuals of 
prostate cancer should be rated based on voiding dysfunction 
or renal dysfunction, whichever is predominant.  As noted, 
the medical evidence of record shows that there has been no 
local recurrence or metastasis of the cancer.  The Veteran's 
service-connected disability, therefore, must be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Private medical records from this time period from the 
Suburban Urologic Associates from 2006 and 2007 indicate that 
post-bracytherapy, the Veteran suffered from symptoms of 
urinary retention.  In July 2006, it was noted that the 
Veteran might need further assistance with a self-
catheterization regimen.  In January 2007, it was noted that 
the Veteran had some diminished stream and significant 
incomplete emptying.  A radiology report from January 2007 
shows a pre-void volume of 379 cc and a post-void volume of 
271 cc.  An impression of a large post-void residual was 
noted.

VA outpatient treatment records also track the Veteran's 
post-cancer treatment symptoms.  In May 2007, it was noted 
that the Veteran was taking medication for urinary hesitancy 
and frequency.  In January 2009 the Veteran was noted as 
having erectile dysfunction, and in March 2009 it was 
indicated that the Veteran was on self-catheterization.

The Veteran was afforded a VA examination in March 2009 to 
determine the current level of severity of his residual 
symptoms of his prostate cancer.  A history of prostate 
cancer, treated by brachytherapy and seed implantation was 
noted.  The Veteran reported that he developed erectile 
dysfunction as a result of this treatment, but that 
medication successfully treats this problem.  The Veteran 
also reported symptoms of urinary retention since the 
brachytherapy.  He was reluctant to use a catheter for years, 
despite the recommendation of his doctors, and did not start 
using a catheter until February 27, 2009.  Results of an 
ultrasound revealed that the Veteran had not developed a 
urinary tract infection, and the Veteran was unaware of any 
renal damage or hydronephrosis.  He reported voiding several 
times a day, and that he gets up one time per night to void.  
The Veteran was on no current treatment for his prostate 
cancer and was in remission.  There was also no report of 
dysuria, urgency, incontinence, or use of absorbent material.

A physical examination revealed a normal male with no 
testicular atrophy.  His PSA level was normal, and a renal 
sonogram was normal.  The examiner concluded by diagnosing 
the Veteran with prostate cancer treated with brachytherapy, 
erectile dysfunction, and urinary retention requiring self-
catheterization two times per day.

The record also contains numerous statements from the Veteran 
explaining that he has experienced voiding frequency and 
retention since his prostate cancer treatment.

Based on the foregoing evidence, the Board has determined 
that the Veteran is entitled to a 30 percent rating for the 
residuals of his prostate cancer based on obstructed voiding 
for both the period prior to and beginning February 27, 2009.  
The Board acknowledges that the evidence demonstrates that 
the Veteran did not start a catheterization regime until 
February 2009.  However, the Board finds that the medical 
evidence above, as well as the Veteran's statements, indicate 
that the symptomatology requiring the use of a catheter 
existed prior to this date.  Private and VA medical records 
prior to 2009 evidence that the Veteran experienced large 
post-void retention and was being considered for a catheter 
as early as 2006.  The Veteran has also indicated that he did 
not start a catheterization program earlier because he was 
reluctant to do so.  Accordingly, the Board has determined 
that the Veteran is also entitled to a 30 percent rating for 
the period from December 1, 2006, to February 27, 2009.  The 
Board notes that 30 percent is the maximum schedular rating 
for obstructed voiding.  

The Board has considered whether there is any other schedule 
basis for granting the Veteran a rating in excess of 30 
percent, but has found none.  In this regard, the Board notes 
that none of the medical evidence of record indicates that 
the Veteran suffers from renal dysfunction or voiding 
dysfunction requiring the use of absorbent materials.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating, to include the 30 percent rating 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the 100 percent rating for 
prostate cancer was properly reduced and that the disability 
warrants a 30 percent rating, but not higher, from December 
1, 2006, the benefit sought on appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


